United States Court of Appeals
                              For the Eighth Circuit
                         ___________________________

                                 No. 20-3610
                         ___________________________

                               United States of America

                          lllllllllllllllllllllPlaintiff - Appellee

                                             v.

                   Rofelle Deleion McGee, also known as Drew

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                      Appeal from United States District Court
                     for the Southern District of Iowa - Eastern
                                   ____________

                           Submitted: September 1, 2021
                             Filed: September 7, 2021
                                  [Unpublished]
                                  ____________

Before LOKEN, COLLOTON, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

      After considering a number of factors, the district court 1 decided not to reduce
Rofelle McGee’s 200-month prison sentence under the First Step Act. See Pub. L.
No. 115-391, 132 Stat. 5194 (2018). We affirm.


      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.
       We conclude that the district court gave a reasoned basis for its decision and
did not abuse its discretion. See United States v. McDonald, 944 F.3d 769, 771-72
(8th Cir. 2019) (discussing the standard of review and outlining the two-step analysis
for motions under the First Step Act); United States v. Williams, 943 F.3d 841, 844
(8th Cir. 2019) (explaining that the sentencing court must have considered the
parties’ arguments and have a reasoned basis for its decision). The First Step Act
did not require the court to reduce McGee’s sentence, even if he was eligible.
§ 404(c), 132 Stat. at 5222 (“Nothing in this section shall be construed to require a
court to reduce any sentence pursuant to this section.”).

      We accordingly affirm the judgment of the district court and grant counsel
permission to withdraw.
                      ______________________________




                                         -2-